ALUMINUM-DOPED LITHIUM COBALT MANGANESE OXIDE BATTERIES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, Subspecies 1a (Claims 1-7 and 11-23) in the reply filed on 8/26/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/21/2020, 1/20/2021, 3/24/2021, 4/26/2021, 8/19/2021, 11/9/2021, 2/1/2022, 2/8/2022, 3/31/2022, and 5/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 11 recite the limitation "the average particle surface”.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 3, and 11 recite the limitation "the molar ratio”.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 5, and 12 recite the limitation "the Al2O3 coating”.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 4, and 11 disclose the “average particle surface” but there is no explanation for what this is in the specifications. How is the average particle surface different than the particle surface? What is being averaged?
Claims 4 and 11 disclose “the average atomic percent of Al is lower than the average particle surface; and/or the average atomic percent of Co is higher than the average particle surface”. What are these average atomic percents lower or higher than on the surface? Are there also Co and Al atoms above and below the surface?

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu et al. (US 2018/0062156 A1).
Regarding claims 1-3, 7, 14, 20, and 21, Wu et al. teach a plurality of particles comprising a compound represented by Formula (I): LiαCo1-x-y-zMnxMezAlyOδ, Formula (I) wherein 0.95≤α≤1.30, 0<x≤0.05, 300 ppm≤y≤10,000 ppm, 0≤z≤0.1, wherein Me is at least one element selected from B, Na, Mg, P, Ti, Ca, V, Cr, Fe, Ni, Cu, Zn, Sc, Y, Ga, Zr, Ru, Mo, La, Si, Nb, Ge, In, Sn, Sb, Te, and Ce, and 1.98≤δ≤2.04 (Paragraphs 0006-0008 disclose a powder comprising particles including a compound with formula LiαCo1-xMxAlyOδ wherein M can include Mn and Ni and 0.95≤α≤1.10, 0≤x≤0.5, 0≤y≤0.05, and 1.95≤δ≤2.6. Further, paragraph 0132 discloses Al is at least 500 to 1ess than 1250 ppm. Further, Abstract discloses the material can be used as a cathode active material.). However, they do not teach wherein at the average particle surface, the molar ratio of Al/Co is at least 0.2 or wherein the molar ratio of Mn/Co is at least 0.02.
Wu et al. teach the exact formula and concentration of Al as claimed in claim 1. 
MPEP 2112.01    Composition, Product, and  Apparatus Claims 
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claims 4 and 11, Wu et al. teach the plurality of particles according to claim 1. However, they do not teach wherein at an average of 10 nm beneath the average particle surface: the average atomic percent of Al is lower than the average particle surface; and/or the average atomic percent of Co is higher than the average particle surface.
Wu et al. teach the particle comprises a core and a coating wherein the coating can comprise Al2O3 (Paragraphs 0138-0139). As such, it would be obvious to one of ordinary skill in the art, if not inherent, that the average atomic percent of Al is lower below the surface being that the coating is covering the surface.
MPEP 2112.01    Composition, Product, and  Apparatus Claims 
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claims 5, 6, 12, and 13, Wu et al. teach the plurality of particles according to claim 1, wherein y is equal to a sum of y1 and y2, wherein y includes Al from the Al2O3 coating, and wherein y2 includes doped Al; wherein y1 ranges from 300 ppm to 10,000 ppm; and/or wherein y2 ranges from 0 to 10,000 ppm (Paragraphs 0132, 0138, and 0139).
Regarding claims 15 and 16, Wu et al. teach the plurality of particles according to claim 1, wherein a mean diameter of the particles is at least 5 µm or 20 µm (Paragraph 0222).
Regarding claim 17, Wu et al. teach the plurality of particles according to claim 1, wherein the particles comprise secondary particles, each secondary particle comprising a plurality of primary particles sintered together (Paragraph 0228).
Regarding claims 18 and 19, Wu et al. teach the plurality of particles according to claim 1. However, they do not teach wherein the compound comprises varied Co coordination to Al or wherein the compound comprises a plurality of peaks including at least one of A15Co, A14Co, A13Co, Al2Co, and AliCo detected in nuclear magnetic resonance (NMR).
MPEP 2112.01    Composition, Product, and  Apparatus Claims 
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 22, Wu et al. teach a battery comprising a cathode of claim 21 (Abstract), a separator, and an anode (Paragraph 0118).
Regarding claim 23 Wu et al. teach a method of making the plurality particles according to claim 1 comprising coating a first plurality of particles comprising the compound of Formula (I) with a Al2O3 coating (Paragraph 0138-0139), 
LiαCo1-x-y-zMnxMezAlyOδ, Formula (I) wherein 0.95≤α≤1.30, 0<x≤0.05, 300 ppm≤y ≤10,000 ppm, 0≤z≤0.1, wherein Me is at least one element selected from B, Na, Mg, P, Ti, Ca, V, Cr, Fe, Ni, Cu, Zn, Sc, Y, Ga, Zr, Ru, Mo, La, Si, Nb, Ge, In, Sn, Sb, Te, and Ce, and 1.98≤δ≤2.04 (Paragraphs 0006-0008 disclose a powder comprising particles including a compound with formula LiαCo1-xMxAlyOδ wherein M can include Mn and Ni and 0.95≤α≤1.10, 0≤x≤0.5, 0≤y≤0.05, and 1.95≤δ≤2.6. Further, paragraph 0132 discloses Al is at least 500 to 1ess than 1250 ppm. Further, Abstract discloses the material can be used as a cathode active material.), wherein y is equal to a sum of y1 and y2, wherein y includes Al from the Al2O3 coating, and wherein y2 includes doped Al (Paragraphs 0132, 0138-0139); and annealing the first plurality of particles at a temperature of at least 700 °C to form a second plurality of particles according to claim 1. (Paragraph 0063 discloses sintering primary particles together to form a secondary particle. Paragraph 0189 discloses sintering at 900-1100 °C.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729